Title: To Benjamin Franklin from George Scholtze, 5 May 1746
From: Scholtze, George
To: Franklin, Benjamin


upper Hanover May 5. 1746
Mr. Benj: Franklin to Geo: Scholtze. … Dr.


1733.
october 30. To 22 yards of Dowlas at 2s. 6d. per
£2
15
0


1734.
october 31. To 1 lb. of Green Tea at 11s. per lb.
0
11
0



December 21. To 1 lb. bohea tea at 11s:
   0
   11
   0




3
17
0


1733.
December 18. To Seven yards of Dowlas at 2s. 6d. per Yrd. amounts £0 17s. 6d. But this is Credit it [sic] in my Book by Settling once You will find it in your Receipt book. Do. by a note of hand Remains Ballance Due
   1
   11
   2




£5
8
2


If there be any Errors in this, you Can Search your books; and if you Cannot [settle?] with my Brothers, then it must be Referred untill I Come to Town me Self. I Donot think that you will Wrong me nor I you. You may Continue the Gazette in my name or in my Brothers name, you shall get paid for it. Further Remain With my Humble Respects to you and Famile, and Remain your affectioned old Friend and Servant
Geo: Scholtze

N.B. Mr. Franklin have you heard any thing of Thomas Butwell. If he is in Philada. Let me know of it. He Owes me near £19.0.0. He Did live in your House about 13 years ago. A Staymaker.

 
Addressed: To Mr. Benjamin Franklin. Printer and Post master in Philadelphia These
